986 A.2d 677 (2010)
201 N.J. 4
In the Matter of Thomas A. DECLEMENTE, an Attorney at Law.
D-174 September Term 2008,
065135
Supreme Court of New Jersey.
January 22, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-413, concluding that THOMAS A. DECLEMENTE of SECAUCUS, who was admitted to the bar of this State in 1971, should be suspended from the practice of law for a period of three months for violating RPC 1.7(a) (conflict of interest), RPC 1.8(a) (business transaction with clients), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that THOMAS A. DECLEMENTE is suspended from the practice of law for a period of three months and until the further Order of the Court, effective February 18, 2010; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*678 ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.